Opinion filed October 31, 2013




                                        In The

        Eleventh Court of Appeals
                                     __________

                                 No. 11-13-00187-CV
                                     __________

                     GEORGE MITCHELL, Appellant
                                          V.
                  BIRDIE COOKS MITCHELL, Appellee


                     On Appeal from the 318th District Court
                                 Midland County, Texas
                          Trial Court Cause No. FM54997


                     MEMORANDUM OPINION
      Appellant, George Mitchell, filed a pro se notice of appeal from a final
decree of divorce and also filed a declaration of inability to pay costs on appeal. A
contest was filed, and we abated the appeal so that the trial court could conduct a
hearing and determine the issue of Appellant’s indigence.           The trial court
determined that “Appellant is not indigent for purposes of appeal.”              We
subsequently denied Appellant’s motion in response to the trial court’s indigence
determination, and we informed Appellant that he must forward to this court the
$175 filing fee on or before October 14, 2013. As of this date, Appellant has not
paid the filing fee.
       Because Appellant has failed to pay the required filing fee in this appeal, we
dismiss the appeal. TEX. R. APP. P. 5, 42.3.


                                                    PER CURIAM


October 31, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          2